OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

             OFFICIAL BUSINE""*
             STATE OF TEXAS
             PENALTY FOR
2/18/2015 PRIVATE USE =li; fiS^gj^SHflag 0004279596                         FEB19 2015
FEIST, HERBERT HERMAN K,Tr.-Ct*No^|SMSPS MA,LEDFROM V&R^,375°-23
This Court has previously entered an order"*citing you for abuse of the writ of
habeas corpus. The application^, writtofchabeas corpus filed by you in the
Criminal District Court, received by this'Court on Tuesday, February 03, 2015, does
not satisfy the requirements for consideration set out in the order described above.
Therefore, the Court will take no action on this writ.
                                                                     Abel Acosta, Clerk

                               HERBERT HERMAN FEIST          UTF
                               JEFFERSON COUNTY CORRECTIONAL FACILITY
                               TDC#
                               P. O. BOX 26007
                               BEAUMONT, TX
        m                          hWuPWi»l<PM'
                             ..I ll'